Citation Nr: 0409111	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  99-19 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a mental disorder 
characterized by anxiety, nervousness, lack of tolerance and 
sleeping problems, claimed as due to undiagnosed illness.

2.  Entitlement to service connection for memory loss, 
claimed as due to undiagnosed illness.

3.  Entitlement to service connection for joint pain, claimed 
as due to undiagnosed illness.

4.  Entitlement to service connection for a skin disorder, 
claimed as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971 and from December 1990 to September 1991.  The latter 
period of active duty included service in the Southwest Asia 
Theater of Operations during the Persian Gulf War from 
February 1991 to August 1991.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

Based on the veteran's request, he was advised by letter 
dated September 10, 2003 that a personal hearing would be 
scheduled before a Veterans Law Judge.  However, on September 
17, 2003 the veteran canceled his request for such a hearing.  
He has not since made a request for another hearing.  
Accordingly, the Board will proceed to address the matters 
before it at this time in light of the veteran's withdrawal 
of his hearing request.  See 38 C.F.R. § 20.702(e) (2003).

The veteran is advised that his appeal is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify him if further action is required on his part.


REMAND

The veteran seeks entitlement to service connection for 
several disorders, which he ascribes to undiagnosed illnesses 
caused by his Persian Gulf service.

After having reviewed the veteran's VA claims folder, the 
Board believes that a remand is necessary.



Reasons for Remand

Additional service medical records

The RO denied the veteran's claim, in part, on the basis that 
his service medical records did not reveal any complaints or 
findings regarding the four disorders in question.  However, 
the service records obtained by the RO from the National 
Personnel Records Center (NPRC) in May 1998 contained only a 
report of the veteran's October 1971 discharge examination 
along with an immunization record corresponding to his first 
period of active duty service.  There are no service medical 
records of any kind in the file from his active duty service 
from December 1990 to September 1991.

In light of these facts, the Board believes further 
development is in order to ascertain precisely the 
whereabouts of the veteran's service medical records for his 
active service in 1990-91.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) [VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile].

Social Security Administration records

The Board notes that beginning in September 2001, the veteran 
started receiving monthly compensation benefits from the 
Social Security Administration (SSA).  
On remand, any records pertaining to disability benefits 
awarded by that agency should be obtained and associated with 
the veteran's claims folder.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) [duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight to such evidence in determining whether to award or 
deny VA disability compensation benefits].



VA medical examination

The Board finds as well that additional medical development 
is required.  In this regard, the Board believes the veteran 
should be examined by a VA physician to determine whether any 
of the claimed-for disorders are due to an undiagnosed 
illness or some other cause.  

The veteran failed to report for VA general medical, joints, 
mental and skin compensation examinations in May 1998 which 
were scheduled in connection with this appeal.  In light of 
subsequent and significant changes in the law governing VA's 
statutory duty to assist, the Board is of the opinion that 
the veteran should be given another opportunity to appear for 
a VA examination to determine whether there is any 
relationship between his claimed disorders and his Persian 
Gulf War service.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2003).  The veteran 
is cautioned that he is expected to report for such 
examination(s), and that failure to do so may result in the 
denial of his claim.  
See 38 C.F.R. § 3.655 (2003).

Change in law

The Board notes further that the regulation governing 
entitlement to service connection for undiagnosed illnesses, 
38 C.F.R. § 3.317, was amended in June 2003.  See 68 Fed. 
Reg. No. 111, 34539-34543 (June 10, 2003).  Because this 
claim has been pending on appeal since before the change in 
the law, the revised version must be considered.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send a follow-up inquiry 
to the NPRC in St. Louis, Missouri for 
the purpose of requesting copies of the 
veteran's service medical records for his 
period of active duty in the United 
States Army from December 1990 to 
September 1991.  The NPRC should be 
requested to proceed with all reasonable 
alternative source searches that may be 
indicated by this request.  Further, VBA 
itself should directly contact the 
veteran's U. S. Army National Guard unit 
(the 1600th Ordnance Co., Arroyo, Puerto 
Rico, as shown by his DD Form 214) to 
inquire whether this unit has copies of 
his 1990-1991 medical records.  Efforts 
to obtain these records should be 
documented, and any records received in 
response to this request should be 
associated with the veteran's VA claims 
folder.

2.  VBA should contact the SSA for the 
purpose of clarifying whether the veteran 
is receiving disability benefits from 
that agency, and if so, requesting any 
relevant records from that agency that 
pertain to the grant or denial of such an 
award.

3.  Upon completion of the above 
development, VBA should make arrangements 
with an appropriate medical facility for 
the veteran to be examined for the 
purpose of addressing the nature and 
etiology of the four disorders (a mental 
disorder characterized by anxiety, 
nervousness, lack of tolerance and 
sleeping problems; memory loss; joint 
pain; and, a skin disorder) for which 
service connection is being sought, to 
include on the basis of an undiagnosed 
illness.  The veteran should be advised 
of the consequences of his failure to 
report for such examination.  The 
veteran's VA claims folder should be sent 
to the examiner(s) for review.  The 
examiner(s) should determine whether the 
veteran has a diagnosed disability 
relating to any of the claimed disorders.  
The examiner should render an opinion 
addressing whether it is at least as 
likely as not that any current disability 
is due to the veteran's active service 
from December 1990 to September 1991, to 
include being due to an undiagnosed 
illness associated with his military 
service in the Persian Gulf in February-
August 1991.  The report(s) of 
examination should be associated with the 
veteran's VA claims folder.

4.  Upon completion of the above 
development, VBA must readjudicate the 
issues on appeal with consideration given 
to all of the evidence of record as well 
as the revised 38 C.F.R. § 3.317, as 
amended in June 2003.  If the veteran 
fails without explanation to appear for 
any scheduled examination, the provisions 
of 38 C.F.R. §§ 3.158 and 3.655 should be 
considered.  If any benefits sought on 
appeal remain denied, VBA should provide 
the veteran with a supplemental statement 
of the case.  The VBA should then allow 
the veteran an appropriate period of time 
for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




CONTINUED ON NEXT PAGR



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


